Title: To George Washington from Grace Gilbert Webb, 9 April 1778
From: Webb, Grace Gilbert
To: Washington, George



Sir
April the 9th 1778

I was exceedingly surprized & not less afflicted by a Visit a few Days ago from Colonel Humpton, when he informed me that it was your Excellencys Orders, that I should not remove to Philadelphia with my Family & Effects till farther Orders from your Excellency. I replied, there was not the least Danger of my taking such a Step, for I was too great a Coward to attempt to take a Journey without being protected by a Flag: but I demanded of him (if I should be detained here any Length of Time & the Money I had was expended) whether I might not have the Liberty of disposing of such Things as I could spare, to support my Family? He replyed, I must not. This answer shook my whole Frame, that I should be detained here with two small Children, a Son (that Mr Webb had by a former Wife) & Maid, without proper Support, was afflicting beyond Description. But I flatter myself, however your Excellencys Orders may appear to Col. Humpton, it was far from your Excellencys Intention to shew me so much Rigour, as I hear from various Persons a most amiable Character of your Excellency, & that the Grace of Humanity particularly shines forth in your Excellency, a Persuasion that I have of meeting with Lenity from your Excellency has in some Measure mitigated my Concern; for however culpable my dear Mr Webb may appear, I & my Children are innocent—What valuable End can be answered by my being detained I am at a loss to find out? but however I must be satisfied if it is to be my Fate to be separated from the only Relation that I have upon the Continent, excepting my Children, & be disappointed this Summer in seeing my near & dear Relatives in England, as I had flattered myself with. It is no small Augmentation to my affliction that my dear Mr Webb should be looked upon as having broke his Parole, when I know that it is a Conduct he detests; for had he not looked upon himself as exchanged, he would as soon have suffered his right Arm to be taken off, as to have abided in Philadelphia—for when he left me he spoke of returning; though I

will candidly acknowledge to your Excellency, I was desirous that he should not, (providing he would not be guilty of a Breach of his Parole, His Reply was, my Parole ran that I should abide at Bethlehem till I was exchanged or discharged, & I have been exchanged according to Mr Chameirs Letters, these four Months:) My Motive for wishing him to stay was innocent, however wrong it was neither more nor less than a Desire I had of his preparing Things for our Embarkation; but I can assure your Excellency he had not determined upon any Thing when he left me, for his last Words were, You may probably see me again, for I will determine upon nothing till I see General How, if he should advise me to abide, as I am exchanged, & should not be guilty of a Breach of my Parole—I suppose I shall abide by his Advice. I hope I shall not tire your Excellencys Patience, or encroach on your valuable Time in reading this insignificant Letter. A few Lines to Col. Humptom, signifying your Excellencys Indulgence (as a Letter to myself will be too great a Favour) will be greatfully acknowledged by Sir Yr most obedient Servt

Grace Webb

